Judge Duvall
delivered the opinion of the court:
The appellant was indicted for murder and found guilty. He seeks a reversal of the judgment of conviction, upon the ground that the circuit court erred in overruling his motion for a new trial, based upon the following, among other causes and grounds, filed by him:
1. That some of the jurors had previously formed and expressed opinions unfavorable to the defendant’s case, and were unduly biased and prejudiced against him.
2. That the judge who presided at the trial was a special judge, elected by the members of the bar, and that he could not legally and constitutionally hold the court, he never having qualified as an attorney in that court, and never having practiced there as such prior to his election.
By the Code of Practice, in criminal cases, it is provided that “the court of appeals shall have appellate jurisdiction in prosecutions for felonies, subject to the restrictions contained in this article.” (Section 327.) And by section 334, that “ a judgment of conviction shall only be reversed for the following errors of law to the defendant’s prejudice, appearing on the record : ”
1. An error of the circuit court in admitting or rejecting important evidence.
2. An error in instructing or refusing to instruct the jury.
3. An error in failing to arrest the judgment.
4. An error in allowing or disallowing a peremptory challenge.
No objection to the proceedings in the circuit court, which is not embraced in some one of these provisions, can be relied upon in this court as a *409ground of reversal. The action of the circuit court, therefore, in overruling the motion for a new trial, so far as it was based upon the aliedged disqualification of the jurors, is not a proper subject of inquiry on this appeal. (Cornelius vs. Commonwealth, 15 B. Monroe, 554.)
3. A motion in arrest ol judgment can ouly be sustained in a criminal case where the facts stated in the indictment do not constitute a public offense within the jurisdiction of the court. (Crirn. Code, see. 271.)
The same must be said of the second ground relied upon by the appellant — the aliedged disqualification of the special judge — and it is, therefore, needless to inquire whether the facts set forth in the record are such as should have authorized or required the circuit judge to sustain the objection; for, admitting the error complained of, in the ruling of the court upon this point, it is obviously unavailing to the defendant as a ground of reversal, under the most liberal construction of the section quoted.
A motion in arrest of judgment is an application on the part of the defendant that no judgment be rendered upon a verdict against him, or on a plea of guilty. (Section 270.)
And the only ground upon which a judgment shall be arrested is, that the facts stated in the indictment do not constitute a public offense within the jurisdiction of the court. (Section 271.)
This case, therefore, comes within none of the powers conferred by law upon this court, to revise the judgments and proceedings of circuit courts in prosecutions for felony — powers which are defined and limited with great precision and accuracy by the various provisions of the Code, regulating appeals in criminal cases.
The judgment must, therefore, be affirmed.